DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2021 has been entered.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 22-24, 29-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 .
Re claim 16,  Robinson teach an active ground cooling system comprising: an existing pipe (28, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘pipe’ is  a long tube or hollow body for conducting a liquid, gas, or finely divided solid or for structural purposes ) of a passive ground cooling system (figs ), wherein fluid in the existing pipe has been discharged and wherein the existing pipe has been cut to a predetermined height and situated adjacent to or within permafrost soil (10, col 2 lines 40-50) ; a temperature sensor (76 or 78) situated within the permafrost soil (fig 1); a chiller system (54, 64, 66, 68, 70) configured to chill a coolant 
a coolant pipe (32) associated with the chiller system, 
a cap (40) integrated with the existing pipe, the cap defining an inlet opening sized to receive the coolant pipe (fig 1).
Robinson fail to explicitly teach details of the temperature controls and power source..
Durning et al. teach a power source (noting it is well known in the art that a controller and a control system 70 will have a power source to power electronics and controls, also see evidentiary reference para 18) connected to the chiller system , 

a temperature sensor (74) situated within the permafrost soil (fig 1); a chiller system configured to chill a coolant to a temperature that is less than a current ambient temperature based on feedback received from the temperature sensor indicative of a current permafrost soil temperature  and wherein the current ambient temperature is greater than the current permafrost soil temperature (col 4, noting Durning et al. show permafrost applications can have this situation naturally occur depending on the month, figs 3-4) to stop the circulation of refrigerant when the ambient air temperature warms up to the temperature of the permafrost as determined by temperature sensor (col 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the temperature controls as taught by Durning et al. in the Robinson invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.
The recitation of “an existing pipe of a passive ground cooling system, wherein fluid in the existing pipe has been discharged and wherein the existing pipe has been cut to a predetermined height” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” Therefore, the phrase “the existing pipe has been cut to a predetermined height” has been examined to require the structural limitations of --the existing pipe has a predetermined height--. It is additionally noted that the prior art teaches the pipe as a final product, and it does not matter if the pipe was used in another system previously in an apparatus claim, since the final product is taught by the prior art. It is additionally noted that “wherein fluid in the existing pipe has been discharged” is to limit the claim such that the “fluid” in the pipe is no longer in the final product because the fluid “has been discharged” is considered a product by process limitation. However, the claim limitation “wherein fluid in the existing pipe has been discharged” is broad enough to have multiple interpretations, and in the instant case is being examined as a pipe, since any pipe may or may have not had fluid in it previously.
For clarity, the recitation “…and wherein the current ambient temperature is greater than a current permafrost soil temperature…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art  meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Regarding claim 22, Durning et al. teach the chiller system is in communication with the temperature sensor (col 4 noting the limitations are taught by the instant combination of claim  16).  
Regarding claim 23, Durning et al. teach wherein the chiller system is further configured to receive the feedback from the temperature sensor (col 4 noting the limitations are taught by the instant combination of claim  16).  
 
Regarding claim 24, Robinson, as modified, fail to explicitly teach further comprising insulation affixed to an outer side of the existing pipe.
Durning et al.  teach insulation (col 1) affixed to an outer side of the existing pipe  to reduce heat lost from the pipe to the permafrost environs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising insulation affixed to an outer side of the existing pipe as taught by Durning et al.  in the Robinson, as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.

Regarding claim 29, Robinson, as modified, fail to explicitly teach the existing pipe is a thermosyphon pipe.
Durning et al. teach the existing pipe is a thermosyphon pipe (col 5 lines 45-55) to reduce heat lost from the pipe to the permafrost environs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising insulation affixed to an outer side of the existing pipe as taught by Durning et al.  in the Robinson, as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.
Re claim 30,  Robinson teach  the coolant pipe, wherein the coolant pipe extends through the cap and a portion of the existing pipe (fig 1). 

Re claim 32,  Robinson, as modified, fail to teach the coolant pipe extends over half of the existing pipe toward a closed end of the existing pipe.  

 
Durning et al.  teach the coolant pipe (58) extends over half of the existing pipe toward a closed end of the existing pipe (30 or 34) to reduce heat lost from the pipe to the permafrost environs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising insulation affixed to an outer side of the existing pipe as taught by Durning et al.  in the Robinson, as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer. 

Re claim 33,  Robinson teach  the coolant pipe forms a coolant loop associated with the chiller system (fig 1 noting return 68).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further in view of McAlister  US 20130153399 A1.
Regarding claim 18, Robinson , as modified, fail to explicitly teach a solar power source.
 McAlister teach the power source comprises a solar power source (para 51) to add additional heat to the system capable of power the controller (para 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a solar power source as taught by McAlister in the Robinson ,a s modified,  invention in order to advantageously allow for geothermal heat electricity generation applications.


 Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further in view of Niknafs et al. US 2014/0074314 Al.
Regarding claim 20, Robinson, as modified , fail to explicitly teach the existing pipe is filled with a thermally conductive medium.
Niknafs et al. teach the existing pipe is filled with (noting in the instant combination of references, the thermally conductive medium is filled in the existing pipe of McAlister, also see paragraph 53 lines 28-32 Niknafs et al to re: compatibility of a system with a pipe or containment vessel with the thermal storage media) a thermally conductive medium (309) to create a thermal energy storage zone with heat storage media which can have heat transferred to and removed from by a passing fluid (paragraph 43 lines 7-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the existing pipe is filled with a thermally conductive medium as taught by Niknafs et al. in the Robinson, as modified, invention in order to advantageously allow for a thermal storage zone with adjustable cycling times of storing and discharging heat in a geothermal energy system (paragraph 42 last ten lines).

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further in view of Niknafs et al. US 2014/0074314 Al)and Nobuto et al. JP 61-176684 A.
Regarding claim 21, Robinson, as modified, fail to explicitly teach the thermally conductive medium comprises silicone rubber.
Nobuto et al. teach the thermally conductive medium comprises silicone rubber (translation page 4 line 7) to use a heat transfer medium which improves heat exchanging efficiency and is capable of conducting heat from surrounding walls (translation page 4 lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the thermally conductive medium comprises silicone rubber as taught by Nobuto et al. in the Robinson, as modified, invention in order to advantageously allow for long-term heating stability (translation page 4 lines 1-5) which is required in high cycle systems by selecting a material suitable for heat storage applications.
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thermally conductive medium comprises silicone rubber for advantageous heat transfer propoerties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further   in view of Gotland (US 2013/0068418 Al).

Re claim 25, Robinson , as modified, fail to teach details of the insulation, however, Gotland et al. teach the insulation is removable insulation (and “removably (i.e. transiently) assembled at the top of the heat exchange tube” paragraph 37 lines 4-5, paragraph 37) to assemble a connecting device on top of an underground tube (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include removable insulation as taught by Gotland et al. in the Robinson, as modified, invention in order to advantageously allow for a removably (i.e. transiently) assembled connection at the top of the tube which isolates the interior of the pipe from the exterior and allows for additional electrical hookups which are capable of adding control architecture to the system (paragraph 37).


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1, further in view of  Gillanders et al. (US 8,343,579 B2).

Re claim 27, Robinson, as modified, fail to explicitly teach a layer.
Gillanders et al. teach the existing pipe comprises an inner surface, and wherein the inner surface is coated with a layer (“the interior walls of the pipes” col 3 lines 29-31, a corrosion protection barrier coating” col 3 lines 28-33) to provides a barrier coating and seals leaks in one operation (col 3 lines 28-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a layer as taught by Gillanders et al. in the Robinson, as modified, invention in order to advantageously allow for protection and repair in pipes at a low cost (col 1 lines 40-67).
Re claim 28, Gillanders et al. teach the layer is a corrosion prevention layer (noting in the instant combination of references in claim 27, the layer coated on is a corrosion prevention layer, “a corrosion protection barrier” col 3 lines 28-33).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1, further in view of  Wiggs US 20150013370 A1.
Re claim 31, Robinson , as modified, fail to explicitly teach details of the spacers.
Wiggs teach a spacer between the cap and the coolant pipe configured to separate the cap and the coolant pipe to separate the tubing from housing components (para 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the spacers as taught by Wiggs in the Robinson , as modified,  invention in order to advantageously allow for reduction in thermal losses and increase efficiency between the refrigerant tubing and the intended heat exchange internal portions.
 
 
Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/09/2021 have been fully considered but they are not persuasive.
Applicant argues that McAlister fails to teach details of the cap in claim 16.  However, the scope of the independent claim has been changed in the latest reply and therefore the examiner is now relying on Robinson to teach the recited cap of claim 16 (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.
Applicant argues the claim dependent on the independent claim (s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 16 have been addressed above. Thus, the rejections are proper and remain.  
	

The applicant argues appears to be suggesting that an affidavit must be filed with a machine translation of Nobutu. The examiner respectfully disagrees. The applicant has supplied a quotation “Part 42 [of Title 37 the Code of Federal Regulations] governs proceedings before the Patent Trial and Appeal Board.” 37 C.F.R. § 42.1. It is noted that this case is not currently in “proceedings before the Patent Trial and Appeal Board”. The following paragraph in the arguments puts in bold “The Board is not”. The examiner reiterates that the instant case is not currently presented before “The Board”. Furthermore, the examiner notes that the applicants appear to be spurious arguments, since the applicant has not presented what issues have arose due to the fact that the translation is a machine translation, and merely have pointed to procedural requirements that do not apply to the instant case. Applicant is encouraged to point out an issues that arise from the machine translation which would lead one of ordinary skill in the art that Nobutu fail to teach the limitations of claim 21. It is noted that applicant previously alleges that a translation has not be provided of Nobutu, which appear to be moot since in the following paragraph of the arguments the applicant states that there is a machine translation of Nobutu. The machine translation of Nobutu was mailed on 8/13/2018.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3766985 A, US 3613792 A, US 8079420 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/            Examiner, Art Unit 3763